IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 388 EAL 2014
                              :
                Respondent    : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
                              :
           v.                 :
                              :
                              :
AASIM STIBBINS,               :
                              :
                Petitioner    :


                                   ORDER


PER CURIAM

      AND NOW, this 19th day of November, 2014, the Petition for Allowance of

Appeal is DENIED.